Citation Nr: 0304490	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of November 6, 2001.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 17, 1974 to 
February 13, 1976, and from October 26, 1979 to August 31, 
1994

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran served on active duty from July 17, 1974 to 
February 13, 1976, and from October 26, 1979 to August 31, 
1994.

2.  Ten years from the date of the veteran's discharge from 
his last period of service was August 31, 2004; this would 
have been his delimiting date if he was continuously on 
active duty between January 1, 1977, and June 30, 1985.

3.  The RO reduced the veteran's delimiting date by the 
number of days he was not on active duty between January 1, 
1977, and June 30, 1985.

4.  The computed delimiting date is November 6, 2001.  


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to November 6, 2001.  38 U.S.C.A. §§ 3031, 
3033 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In the April 2000 rating 
decision, the veteran was notified of his delimiting date.  
He was also informed of this date in the December 2000 
statement of the case.  The RO adjusted his delimiting date 
in his favor and the veteran was notified of this action in 
December 2000.  In the statement of the case, the veteran was 
provided with the provisions of 38 C.F.R. § 3.159, which 
explained VA directives regarding the development of claims.  
In addition, at his October 2002 hearing, the undersigned 
also complied with 38 C.F.R. § 3.103.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, all pertinent evidence is of 
record.  The veteran has submitted evidence and argument in 
support of his claim.  However, additional assistance could 
not possibly aid in substantiating the veteran's claim 
because his claim of entitlement to the benefit sought is 
precluded by law.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background and Analysis

The veteran served on active duty from July 17, 1974 to 
February 13, 1976, and from October 26, 1979 to August 31, 
1994.  

The record shows that the veteran received benefits under the 
Chapter 34 program in the 1970's.  The Chapter 34 program 
terminated December 31, 1989, and no benefits can be paid 
under that program for training after that date.  
38 U.S.C.A. 3462(e).  However, eligibility under the Chapter 
30 program was also established.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in July 1974, therefore, he did not qualify for Chapter 
30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  
Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, it has been confirmed that 
the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, the veteran was eligible for Chapter 30 benefits when 
his Chapter 34 benefits expired pursuant to 38 U.S.C.A. 
§ 3011(a)(1)(B(i)); 38 C.F.R. § 21.7044(a).   

The veteran's initial application for Chapter 30 benefits was 
received in January 2000.  

The veteran was separated from active duty on August 31, 
1994.  The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 
3033; 38 C.F.R. § 21.7142.  For individuals whose eligibility 
is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-
year period of eligibility is reduced by the amount of time 
equal to the time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 
21.7050(b).

The RO initially established October 6, 2001 as the veteran's 
delimiting date, but thereafter adjusted that date to 
November 6, 2001 as the initial calculation was in error.  
During the period beginning January 1, 1977, and ending 
June 30, 1985, the RO computed that the veteran did not serve 
for 2 years, 9 months, and 25 days.  

The veteran has presented his arguments in written 
correspondence and at an October 2002 personal hearing held 
by the undersigned.  In sum, he requested that his delimiting 
date be extended so that he can continue his educational 
pursuits.  He maintained that he has done well in school and 
is very sincere about continuing his education.  The veteran 
stated that he was not aware that his delimiting date would 
change because of a break in his active duty service.  The 
Board notes that 10 years after his last discharge from 
active duty would have been August 31, 2004.  The veteran 
requested that his delimiting date be extended to this date.  

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the 10 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty from February 14, 
1976 to October 25, 1979.  Thus, he did not have active duty 
during the applicable time prior of January 1, 1977 to 
October 25, 1979.  That amounts to a total of 2 years, 9 
months, and 25 days between service.  

As noted, 10 years after his last discharge from active duty 
would have been August 31, 2004.  That date less 2 years, 9 
months, and 25 days equals the date of November 6, 2001.  
Therefore, the veteran's delimiting date was 
November 6, 2001.

The Board acknowledges the veteran's argument that his 
delimiting date should be August 31, 2004 and that he was not 
informed that the period in which he was not on active duty 
would be subtracted from what should have been his delimiting 
date, 10 years from the date that he was discharged from his 
last period of active duty.  However, the legal criteria 
governing the payment of education benefits are clear and 
specific, and the Board is, regrettably, bound by them.  
Notwithstanding VA's obligation to correctly inform the 
veteran about basic eligibility or ineligibility for Chapter 
30 educational assistance benefits, the remedy for breach of 
such obligation could not involve payment of benefits where 
statutory requirements for such benefits are not met.  See 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  

The Board understands that the veteran feels that VA did not 
properly inform him regarding his educational benefits.  The 
Board also acknowledges that the veteran has been working 
very diligently to obtain a higher education and commends him 
for his efforts.  Additionally, the testimony he provided 
before the undersigned was both credible and sincere.  
Unfortunately, the veteran's claim cannot be granted.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

The appeal is denied.  


___________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

